Name: Commission Regulation (EEC) No 1646/88 of 13 June 1988 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs for animals
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 14. 6 . 88 Official Journal of the European Communities No L 147/55 COMMISSION REGULATION (EEC) No 1646/88 of 13 June 1988 amending Regulation (EEC) No 2409/86 on the sale of intervention butter intended for incorporation in compound feedingstuffs for animals THE COMMISSION OF THE EUROPEAN COMMUNITIES, stipulated that removal of butter under Regulation (EEC) No 2409/86 terminate by that date ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ('), as last amended by Regulation (EEC) No 842/88 (2), and in particular Article 7a thereof, Whereas it is desirable that the quantities of butter leaving intervention storage under the arrangements brought in by Commission Regulation (EEC) No 2409/86 (3), as last amended by Regulation (EEC) No 1549/88 (4), be more closely controlled ; whereas therefore sales of butter under Title VII of that Regulation should be suspended and the time limit for removal of butter sold by tendering procedure reduced ; HAS ADOPTED THIS REGULATION : Article 1 The first subparagraph of Article 24 (2) of Regulation (EEC) No 2409/86 is hereby replaced by the following : 'The successful tenderer shall remove the butter allocated to him within 30 days of the closing date for a submission of tenders, or by 15 September 1988 if that date is earlier. The butter may be split up for removal .' Article 2 Application of the second sentence of Article 19 (5) and of Article 25 of Regulation (EEC) .No 2409/86 is hereby suspended. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall be applicable from the individual invitation to tender where the closing date for submission of tenders expires on 14 June 1988 . Whereas under Article 4 ( 1 ) of Council Regulation (EEC) No 1883/78 (*), as last amended by Regulation (EEC) No 2095/87 (6), the expenditure arising from this Regulation is met from the Guarantee Section of the European Agricultural Guidance and Guarantee Fund ; whereas as a result of the change to be made in the common agricultural policy financing arrangements following the European Council of 11 and 12 February 1988 expenditure incurred from 16 September 1988 onwards cannot be entered in the accounts for the 1988 financial year ; whereas actual removal from storage must therefore occur before that date : whereas it should therefore be This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 169, 18 . 7. 1968, p . 1 . (2) OJ No L 87, 31 . 3 . 1988, p. 4. O OJ No L 208 , 31 . 7. 1986, p . 29 . (4) OJ No L 139, 4. 6. 1988, p . 27. 0 OJ No L 216, 5 . 8 . 1978, p. 1 . (&lt;) OJ No L 196, 17. 7. 1987, p . 3 .